Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the specification filed 13 May 2022 have not been entered because they do not conform to 37 CFR 1.121(b)(1)(ii) because: markings do not show all changes relative to the previous version of paragraph 0064.
The amendment filed 22 October 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment to P. 0080 that FIG. 14 shows a top panel 62 having an undulating shape such that the pins or fingers can fit within local at least one concave portion 21 of the top panel 62 is not supported by the original disclosure.  It is clear from figure 14 and 14A that the top panel 62 is solid and does not have any concave portion that pins or fingers can fit within.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morand (US 20120091295) further in view of Dunn (US 20160083182).
Claim 27:  Morand discloses a cassette 12 (film-dispensing cassette) for some waste disposal device, comprising a body configured to be removably coupled to some housing of some waste disposal device, the body defining: a central opening 21 (central passage); a liner cavity for containing some supply of liner film, said liner cavity extending around said central opening 21 (central passage), the liner cavity defined by: an inner annular wall 20A (inner cavity wall) defining a periphery of the central opening 21 (central passage) on one side and an inner surface of the liner cavity on an opposite side at least a portion of the inner annular wall 20A (inner cavity wall) being curved along the periphery of the central opening 21 (central passage), a bottom wall 20B (bottom cavity wall) extending from the inner annular wall 20A (inner cavity wall), the bottom wall 20B (bottom cavity wall) connected partially to the inner annular wall 20A (inner cavity wall) along the periphery of the central opening 21 (central passage), an outer annular wall 20C (outer cavity wall) extending upwardly from the bottom wall 20B (bottom cavity wall), and an opening between an upper edge of the inner annular wall 20A (inner cavity wall) and an upper edge of the outer annular wall 20C (outer cavity wall); and a cover 22 (top panel) connected to the upper edge of the inner annular wall 20A (inner cavity wall), the cover 22 (top panel) having an inconstant width along the perimeter of the body in the condition when tear-off strip 24 is removed, wherein Morand further discloses that the cassette 12 can be held by a support 14 of any possible shape or configuration (see fig. 1-3 and 4B & P. 0030).
Morand discloses the claimed invention except for said liner cavity having a cross-sectional geometry that varies around a perimeter of said body at least at two different points and the opening having a variable width along the perimeter of the body.
Dunn teaches a cassette 10 having an inner wall 21, bottom wall 23, and outer wall 24 which collectively form a channel into which a pack 52 of pleated flexible tubing 50 can be received, wherein the outer wall 24 has bosses 34 extending axially lengthwise over the entire height of the outer wall 24, the bosses 34 are arranged symmetrically, and the bosses 34 can be used to secure and/or grab onto the cassette 10, secure it in a preferred position, and position the cassette 10 at a predetermined height (see fig. 1, 2, 20, 21 and P. 0054-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outer annular wall 20C (outer cavity wall) of Morand to include symmetrically located bosses 34, as taught by Dunn, in order to assist in locating the cassette 12 (film-dispensing cassette) at its desired position, height, orientation, and to provide a grabbing location to manipulate the cassette 12 (film-dispensing cassette). 
The combination results in the liner cavity having a cross-sectional geometry that varies around a perimeter of said body at least at two different points, at a boss 34 and away from a boss 34, and the opening having a variable width along the perimeter of the body.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 13 May 2022 is insufficient to overcome the rejection of claim 27 based upon Morand (US 20120091295) further in view of Dunn (US 20160083182) applied under 35 U.S.C. 103 as set forth in the last Office action because:  the declaration fails to set forth facts.
The Examiner acknowledges the declarant Michel Morand (prior art inventor) as an expert in the field of cassettes.
The declarant provides opinion evidence at item 6 that the addition of symmetrically located bosses 34 of Dunn on the outer annular wall 20C of the cassette 12 of the Morand application would not assist in locating the cassette 12 at its desired location, height and orientation.  The declarant offers no factual evidence to support this opinion.  The Examiner refutes this as the disclosure relied upon in Morand is directed to the subcombination of the cassette 12 only of fig. 1-3 and 4B.  Further, the secondary reference Dunn provides factual evidence by explicitly teaching that “the enlarged bosses 34 and the like, can all be used for various purposes, such as to secure and/or grab onto the cassette 10 and secure it in an preferred position” (see P. 0054).  P. 0055-0056 of Dunn further provide factual evidence by explicitly teaching that the enlarged bosses 34 are shaped so as to assist in positioning the cassette 10 at a predetermined height and prevent the cassette 10 from rotating.
The declarant provides opinion evidence at item 7 that the cassette 12 of the Morand Application is received in a support 14 of the waste-disposal unit 10 having a complementary shape as seen in Fig. 7 and that the cassette 12 is self-orienting and self-positioning by its geometry and that the addition of bosses would not contribute in any way in locating the cassette 12.  The declarant offers no factual evidence to support this opinion.  The Examiner refutes this as the disclosure relied upon in Morand is directed to the subcombination of the cassette 12 only of fig. 1-3 and 4B.  Additionally, this position is not commensurate in scope with the claims as the claims are directed to the subcombination of a cassette only.  Further, the secondary reference Dunn provides factual evidence by explicitly teaching that “the enlarged bosses 34 and the like, can all be used for various purposes, such as to secure and/or grab onto the cassette 10 and secure it in an preferred position” (see P. 0054).  P. 0055-0056 of Dunn further provide factual evidence by explicitly teaching that the enlarged bosses 34 are shaped so as to assist in positioning the cassette 10 at a predetermined height and prevent the cassette 10 from rotating.  Additionally, the cassette 12 (film-dispensing cassette) of figures 1-3 of Morand is shown having a generally square outline with rounded corners resulting in four possible orientations of the cassette 12 (film-dispensing cassette) in an associated support 14.  The cover 22 (top panel), as shown in figure 2, has an inconstant width along the perimeter of the body in the condition when tear-off strip 24 is removed and the tear-off strip 24 has a tab 25 located on only one side for removal of the tear-off strip 24.  As the cassette 12 (film-dispensing cassette) of Morand is capable of being oriented in four different positions it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outer annular wall 20C (outer cavity wall) of Morand to include symmetrically located bosses 34, as taught by Dunn, in order to assist in locating the cassette 12 (film-dispensing cassette) at its desired position, height, and orientation.  By having one set orientation instead of four possible orientations the cassette 12 (film-dispensing cassette) of Morand can be oriented such that the tab 25 is guaranteed to be located at a desired position for user manipulation.
The declarant provides opinion evidence that the location of the cassette 12 at a desired height is of no concern and that the support 14 of the waste disposal unit 10 is sized to have the cassette 12 received at the proper height.  The declarant offers no factual evidence to support this opinion.  The Examiner refutes this as the two statements are at odds with one another and as this position is not commensurate in scope with the claims as the claims are directed to the subcombination of a cassette only.  First the declarant opines that a desired height is of no concern while immediately contradicting this statement by opining that the cassette 12 of Morand reference is received at the proper height.  Examiner notes that the disclosure relied upon in Morand is directed to the subcombination of the cassette 12 only of fig. 1-3 and 4B.  Further, the secondary reference Dunn provides factual evidence by explicitly teaching that “the enlarged bosses 34 and the like, can all be used for various purposes, such as to secure and/or grab onto the cassette 10 and secure it in an preferred position” (see P. 0054).  P. 0055-0056 of Dunn further provide factual evidence by explicitly teaching that the enlarged bosses 34 are shaped so as to assist in positioning the cassette 10 at a predetermined height and prevent the cassette 10 from rotating.
The declarant provides opinion evidence at item 10 that there is no reason to modify the cassette 12 of the Morland application with the addition of symmetrically located bosses 34 of Dunn on its outer annular wall 20C in order to provide a grabbing location to manipulate the cassette 12.  The declarant offers no factual evidence to support this opinion.  The Examiner refutes this as the secondary reference Dunn provides factual evidence by explicitly teaching that “the enlarged bosses 34 and the like, can all be used for various purposes, such as to secure and/or grab onto the cassette 10 and secure it in an preferred position” (see P. 0054).  
The declarant provides opinion evidence at item 11 that the whole body of the cassette 12 of the Morand Application is manipulated by users and that the addition of bosses 34 on the cassette would not change how the cassette 12 is manipulated.  The declarant offers no factual evidence to support this opinion.  The Examiner refutes this as the secondary reference Dunn provides factual evidence by explicitly teaching that “the enlarged bosses 34 and the like, can all be used for various purposes, such as to secure and/or grab onto the cassette 10 and secure it in an preferred position” (see P. 0054).  
In evaluating the declaration, the Examiner used a preponderance of the evidence standard.  The opinion of the expert was weighed against the facts of the case.  The facts and opinions were taken into account, with facts holding more weight than opinion. In view of claims at hand and the disclosure of Morland and Dunn, the opinion evidence provided in the declaration by Michel Morand is insufficient to overcome the rejection based upon Morand (US 20120091295) further in view of Dunn (US 20160083182) applied under 35 U.S.C. 103.  See MPEP 716.01(c).

Response to Arguments
Applicant's arguments filed 13 May 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that paragraph 0064 is identical to the version of paragraph 0064 as filed in the substitute statement except for the addition of “in FIG. 16,” which is underlined in conformance with MPEP 1.121, the Examiner replies that the amendments to the specification filed 13 May 2022 do not show all changes relative to the previous version of paragraph 0064 dated 22 October 2020 as the amendments to the specification filed 13 May 2022 do not include any of the changes made to paragraph 0064 in the previous version dated 22 October 2020.
In response to applicant’s argument that the Office’s modification would not assist in locating the cassette 12 (film-dispensing cassette) at its desired position, height, orientation, and to provide a grabbing location to manipulate the cassette 12 (film-dispensing cassette), the Examiner responds that Arguments of counsel cannot take the place of evidence in the record MPEP 2113 II.  The secondary reference Dunn explicitly teaches that “the enlarged bosses 34 and the like, can all be used for various purposes, such as to secure and/or grab onto the cassette 10 and secure it in an preferred position” (see P. 0054).  P. 0055-0056 of Dunn further teach that the enlarged bosses 34 are shaped so as to assist in positioning the cassette 10 at a predetermined height and prevent the cassette 10 from rotating.
In response to applicant’s argument that the Office fails to even attempt to explain why modifying Morand to limit a user’s choice at where tab 25 can be located would be beneficial and such a modification is only supported by the Office’s conclusory statements, the Examiner responds that tab 25 must be accessible to a user in order for a user to apply a pulling action on tab 25 to cause a rupture of the frangible joint and thus the removal of the strip 24 (see P. 0035).  By ensuring the cassette 12 can only be oriented in one position, such as with the tab 25 opposite some hinge of some lid, the tab 25 is ensured to always be located in a position which is most accessible to a user.
In response to applicant’s argument that as shown in Morand’s FIG. 7 cassette 12 is self-orienting and self-positioning within support by its geometry, the Examiner responds that this argument is not commensurate in scope with the rejection at hand as the disclosure relied upon in Morand is directed to the subcombination of the cassette 12 only of fig. 1-3 and 4B.  Additionally, the cassette 12 (film-dispensing cassette) of figures 1-3 of Morand is shown having a generally square outline with rounded corners resulting in four possible orientations of the cassette 12 (film-dispensing cassette) in an associated support 14.  The cover 22 (top panel), as shown in figure 2, has an inconstant width along the perimeter of the body in the condition when tear-off strip 24 is removed and the tear-off strip 24 has a tab 25 located on only one side for removal of the tear-off strip 24.  As the cassette 12 (film-dispensing cassette) of Morand is capable of being oriented in four different positions it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outer annular wall 20C (outer cavity wall) of Morand to include symmetrically located bosses 34, as taught by Dunn, in order to assist in locating the cassette 12 (film-dispensing cassette) at its desired position, height, and orientation.  By having one set orientation instead of four possible orientations the cassette 12 (film-dispensing cassette) of Morand can be oriented such that the tab 25 is guaranteed to be located at a desired position for user manipulation.
In response to applicant’s argument that the addition of symmetrically located bosses 34 of Dunn on the annular wall 20C of cassette would not assist in locating the cassette at a desired location, height, or orientation, while citing the Morand Declaration, the Examiner replies that Arguments of counsel cannot take the place of evidence in the record MPEP 2113 II.  The secondary reference Dunn explicitly teaches that “the enlarged bosses 34 and the like, can all be used for various purposes, such as to secure and/or grab onto the cassette 10 and secure it in an preferred position” (see P. 0054).  P. 0055-0056 of Dunn further teach that the enlarged bosses 34 are shaped so as to assist in positioning the cassette 10 at a predetermined height and prevent the cassette 10 from rotating.
In response to applicant’s argument that it is the Office's burden-not Applicants-to (1) "articulate a reason why a POSITA would combine the prior art references," (2) have an adequate evidentiary basis for that finding, and (3) provide a "satisfactory explanation" for the motivation finding that includes an express and "rational" connection with the evidence presented, the Examiner responds that all of these criteria were met in the Final Rejection dated 16 February 2022.  
In response to applicant’s argument that the Office fails to establish any evidence showing that Morand’s cassette 12 does not have “a grabbing location” or has some inferior “grabbing location” that would prompt a POSITA to make any modification, the Examiner replies that the Morand reference does not disclose any grabbing locations whatsoever.  The secondary reference Dunn explicitly teaches at P. 0054 that “the enlarged bosses 34 and the like, can all be used for various purposes, such as to secure and/or grab onto the cassette 10”.  This teaching is directly applicable to the cassette 12 of the primary reference, Morand, in order to provide a grabbing location to manipulate the cassette 12 (film-dispensing cassette). 
In response to applicant’s argument that a POSITA would understand the whole body of Morand’s cassette 12 can be manipulated by users and the addition of bosses 34 on cassette 12 would not change or improve how the cassette is manipulated, while citing the Morand Declaration, and therefore a POSITA would not modify Morand’s cassette 12 to include bosses to provide a grabbing location, the Examiner replies that Arguments of counsel cannot take the place of evidence in the record MPEP 2113 II.  Further, the declaration solely provides opinion evidence.  The secondary reference Dunn provides factual evidence by explicitly teaching at P. 0054 that “the enlarged bosses 34 and the like, can all be used for various purposes, such as to secure and/or grab onto the cassette 10”.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736